UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
_______________________________________________________ X
In re: Case No. 19-40883-659
CHAPTER ll

(Jointly Administered)

VERIFIED MOTION FOR ADMISSION PRO HAC VYCE

Pursuant to LR 2090(B)(l) of the United States Bankruptcy Court for the Easter District
of Missouri, and Rule lZ.Ol(F) of the local rules of the United States District Court for the Eastern
District of Missouri, l, Joaquin J. Alemany, move for my admission pro hac vice to the bar of
this Court for the purpose of representing Plaza las Americas, Inc. and Plaza del Caribe, S.E., in

the instant matter. ln support of this motion l submit the following information as required by
Rule lZ.Ol(F): ‘

a. Full name of the movant-attorney.'

Joaquin J. Alemany

 

b. Address and telephone number of the movant-attorney.' § lr~`
Joaquin J. Alemany, Esq. ___ l;»i
Holland & Knight LLP c i:
701 Bricl<ell Avenue, Suite 3300 § f
Miami,FL 33131 m ;’
(305) 789-7763 _:,

m.

c. Name of the firm or letterhead under which the movant practices:

Holland & Knight LLP

d. Name of the law school(s) movant attended and the date(s) of graduation

therefrom.'
University of Miami School of Law - 2003
e. State and federal bars.of which the movant is a member, with dates of admission

and registration numbers, if any.'

Florida Bar No. 662380 (2003)

 

 

 

Supreme Court of the State of Florida (2003); United States District Court for the
Southern District of Florida (2004).

Statement that movant is a member in good standing ofall bars ofwhich movant is
a member and that movant is not under suspension or disbarment from any bar,'

Mr. Alemany affirms that he is a member in good standing of all the bars set forth
above and is not currently under suspension or disbarment from any bar.

Statement that movant does not reside in the Eastern District of Missouri, is not
regularly employed in this District, and is not regularly engaged in the practice of
law in this District.

Mr. Alemany affirms that he does not reside in the Eastern District of Missouri, is
not regularly employed in this District and is not regularly engaged in the practice
of law in this District.

Mr. Alemany attests under penalty of perjury to the truth and accuracy of the foregoing

facts and respectfully requests that this motion be granted and that he be admitted pro hac vice to

the bar of this Court and be allowed to appear in the instant matter.

#65956344_v1

By\\,%<j

/Joaq` J.Alemany
Respectfully s `

HOLLAND & KNIGHT LLP
701 Bricl<ell Avenue

Suite 3300

Miami, FL 33131

Telephone: 305~789-7763
Facsimile: 305-789-7799

/Joaqui J. Alemany, sq.
ioaqui .alemany(a) aw.com
Attorneys aza la Americas, lnc.,
Plaza del Caribe, S.E.,

 

 

 

 

